Case 2:13-cv-14695-MFL-LJM ECF No. 307 filed 05/15/20        PageID.12414    Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

              Petitioner,
                                                     Case No. 13-cv-14695
 v.                                                  Hon. Matthew F. Leitman

 CARMEN D. PALMER,

           Respondent.
 __________________________________________________________________/

        ORDER DENYING PETITIONER’S EMERGENCY MOTION
        FOR A CERTIFICATE OF APPEALABILITY (ECF No. 303)

       Petitioner Omar Rashad Pouncy is currently serving a lengthy prison sentence

 for several serious crimes, including multiple counts of carjacking and armed

 robbery. He has a petition for a writ of habeas corpus pending in this Court, and the

 Court has set a final briefing schedule with respect to that petition. (See Order, ECF

 No. 293.)

       On April 13, 2020, Pouncy filed an emergency motion for bond due to the

 ongoing COVID-19 pandemic. (See Mot. for Bond, ECF No. 292.) The Court

 reviewed Pouncy’s motion and held an on-the-record status conference with counsel

 on April 14, 2020. During that conference, the Court orally denied Pouncy’s motion.

 (See Order, ECF No. 293.) The Court denied Pouncy bond because (1) Pouncy had

 not shown that, with respect to his personal situation, the COVID-19 pandemic was



                                           1
Case 2:13-cv-14695-MFL-LJM ECF No. 307 filed 05/15/20         PageID.12415     Page 2 of 7




 an exceptional circumstance warranting release and (2) his previous conduct while

 out on bond – including attempting to visit the chambers of the state-court judge who

 presided over his criminal trial and incurring a new conviction for a gun offense –

 weighed against releasing him.

       Pouncy has now filed an emergency motion for a certificate of appealability

 arising out of the Court’s denial of his motion for bond. (See Mot. for Certificate of

 Appealability, ECF No. 303.) In that motion, Pouncy suggests that he does not need

 the certificate of appealability and that he can take an appeal as a matter of “right.”

 (Id., PageID.12398.) Nonetheless, he asks the Court for such a certificate. For the

 reasons stated below, the motion is DENIED.

       A court may issue a certificate of appealability “only if the applicant has made

 a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).1

 When a court denies relief on the merits, the substantial showing threshold is met if

 the petitioner demonstrates that reasonable jurists would find the court’s assessment

 of the claim debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484-85

 (2000). Pouncy has not made the required showing here.




 1
  It is not clear to the Court whether Pouncy comes within the parameters of Section
 2253. His underlying motion for bond did not expressly raise a constitutional claim.
 Instead, the motion said only that the Court had “inherent authority” to grant bond
 and that the Court should exercise its “discretion” to release Pouncy “in the interests
 of justice.” (Mot. for Bond, ECF No. 292, PageID.12225, 12227.)

                                            2
Case 2:13-cv-14695-MFL-LJM ECF No. 307 filed 05/15/20       PageID.12416    Page 3 of 7




       The legal standard that the Court applied in the underlying motion for bond

 was as follows:

             This Court has “inherent authority” to grant bond to a
             habeas petitioner while his petition is under review. Nash
             v. Eberlin, 437 F.3d 519, 526, n. 10 (6th Cir. 2006). But
             that authority is narrow. “Since a habeas petitioner is
             appealing a presumptively valid state court conviction,
             both principles of comity and common sense dictate that it
             will indeed be the very unusual case where a habeas
             petitioner is admitted to bail prior to a decision on the
             merits in the habeas case.” Lee v. Jabe, 989 F.2d 869, 871
             (6th Cir. 1993). “In order to receive bail pending a
             decision on the merits, prisoners must be able to show not
             only a substantial claim of law based on the facts
             surrounding the petition but also the existence of ‘some
             circumstance making [the motion for bail] exceptional and
             deserving of special treatment in the interests of
             justice.” Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990)
             (quoting Aronson v. May, 85 S.Ct. 3, 5, 13, 13 L.Ed.2d 6
             (1964) (Douglas, J., in chambers)). Simply put, “[m]erely
             to find that there is a substantial question is far from
             enough.” Lee, 989 F.2d at 871 (quoting Glynn v.
             Donnelly, 470 F.2d 95, 98 (1st Cir. 1972)).

             Neither the United States Supreme Court nor the United
             States Court of Appeals for the Sixth Circuit has provided
             definitive guidance for determining whether a petitioner's
             “circumstances” are so “exceptional” as to justify release
             pending review of his habeas claims. Unpublished
             decisions from this Court suggest that “exceptional
             circumstances” warranting release during review “have
             been limited to situations where (1) the prisoner was
             gravely ill, (2) the prisoner committed a minor crime and
             is serving a short sentence, or (3) possibly where there was
             an extraordinary delay in processing the habeas
             petition.” Scheidler v. Berghuis, 07–cv–01346, 2008 WL
             161899 (E.D.Mich. 2008) (citations omitted); see also
             Milstead v. Sherry, 07–cv–15332, 2009 WL 728540

                                          3
Case 2:13-cv-14695-MFL-LJM ECF No. 307 filed 05/15/20        PageID.12417       Page 4 of 7




               (E.D.Mich. 2009) (citation omitted). This much is clear:
               federal courts very rarely find “exceptional
               circumstances” and very rarely release petitioners before
               ruling on the merits of their claims. Indeed, there seem to
               be but a handful of decisions in which federal courts have
               released petitioners pending review of their claims.

 Blocksom v. Klee, 2015 WL 300261, at *4 (E.D. Mich. Jan. 22, 2015).

       No reasonable jurist would debate the Court’s conclusion that Pouncy did not

 make this required showing of exceptional circumstances.           The Court shares

 Pouncy’s concern about the threat of the COVID-19 pandemic – especially among

 the prison population. But Pouncy has not made any specific showing that he is at

 any increased risk due to the pandemic. For instance, Pouncy has not provided the

 Court any medical records that could establish that he suffers from obesity, asthma,

 hypertension, or any other medical condition that would make him especially

 vulnerable to serious complications were he to become infected with the virus.

       Nor has Pouncy shown that he is incarcerated at a facility that would subject

 him to an unacceptable increased risk of contracting the virus. The Bellamy Creek

 Correctional Facility, where Pouncy is currently incarcerated, does not appear to be

 a facility where the virus is posing an excessive or inordinate risk to inmates.

 According to the Michigan Department of Corrections (the “MDOC”), as of May

 14, 2020, only one inmate at the Bellamy Creek facility has contracted the virus and

 no    staff    members     have     been       diagnosed   with   the       virus.   See

 https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-

                                            4
Case 2:13-cv-14695-MFL-LJM ECF No. 307 filed 05/15/20          PageID.12418     Page 5 of 7




 coronavirus-covid-19-250f43144337/. In addition, the MDOC has taken several

 recent steps to mitigate and prevent the spread of the virus within its facilities. See

 id. These efforts include producing masks for both prisoners and staff, using bleach

 during facility cleanings, increasing prisoner access to soap, modifying prisoner

 movement to decrease interaction between prison populations, introducing social

 distancing during meals and recreational activities, suspending in person visits at

 prison facilities, and instituting a detailed protocol for testing and caring for inmates

 who show symptoms and/or are diagnosed with the virus. See id. Of course, these

 procedures will not be able to prevent every case of COVID-19 within MDOC

 facilities, but the MDOC has undertaken meaningful increased efforts to combat

 COVID-19.

       In other contexts – namely whether to grant compassionate release to federal

 inmates under 18 U.S.C. § 3582(c)(1)(A) or to grant pretrial release to federal

 pretrial detainees under 18 U.S.C. § 3142(i) – federal district courts have repeatedly

 concluded that “extraordinary” and/or “compelling” circumstances warranting

 release do not exist where an inmate without underlying health issues is housed in a

 correctional institution that has relatively few cases of COVID-19. See, e.g., United

 States v. Johnson, 2020 WL 2124461, at *2 (E.D.N.Y. May 5, 2020) (denying

 compassionate release where defendant “presented [district court] with no basis on

 which [it could] conclude that his particular risk is exceptional. He is relatively



                                            5
Case 2:13-cv-14695-MFL-LJM ECF No. 307 filed 05/15/20         PageID.12419     Page 6 of 7




 young and his health conditions are not known to be pre-existing conditions that

 would place him at a heightened risk of suffering complications from COVID-19”);

 United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

 (denying compassionate release based on COVID-19 pandemic where “defendant

 [did] not assert that he is suffering from a [sufficient] medical condition” that

 justified release); United States v. Veras, 2020 WL 1675975, at ** 2-3 (M.D. Pa.

 Apr. 6, 2020) (denying pretrial release from custody where defendant “specifie[d]

 no particular, individualized reason for release, such that he suffer[ed] from a serious

 health condition which place[ed] him at higher risk for contracting the COVID-19

 virus” and where only “one correctional officer at the Lackawanna County Prison

 tested positive for the virus”). Those decisions, while not controlling and not

 involving the identical issue presented here, are instructive, and they help to confirm

 that Pouncy’s circumstances are not exceptional.

       Finally, Pouncy’s past behavior while out on bond is another reason jurists

 would not find the Court’s denial of Pouncy’s motion for bond debatable or wrong.

 As noted above, when the Court previously released Pouncy on bond, Pouncy was

 convicted of a new gun-related offense and attempted to visit the chambers of the

 state court judge that oversaw his criminal trial. Pouncy’s previous refusal and

 inability to comply with his conditions of release – including one of the most




                                            6
Case 2:13-cv-14695-MFL-LJM ECF No. 307 filed 05/15/20       PageID.12420    Page 7 of 7




 fundamental conditions of release: do not commit additional crimes – weighs against

 a finding of exceptional circumstances that would entitle him to release here.

       Under all of these circumstances, no reasonable jurist would debate the

 Court’s denial of Pouncy’s motion for bond. The Court therefore DENIES Pouncy’s

 emergency motion for a certificate of appealability.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
 Dated: May 15, 2020                    UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 15, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          7
